COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-13-00378-CR


JAMALL TERRELL YOUNG                                                  APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                     TRIAL COURT NO. 1312252

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      This is an appeal from a revocation of community supervision. In a single

point, Appellant Jamall Terrell Young contends that the trial court reversibly erred

by failing to reduce to writing its oral finding of a probation violation. We will

affirm.




      1
          See Tex. R. App. P. 47.4.
      Young pleaded guilty to aggravated assault causing serious bodily injury

on December 8, 2011, and the trial court sentenced him to ten years’ community

supervision.   A condition of Young’s community supervision required him to

successfully complete a specified term at an intermediate sanction facility and

comply with behavioral conditions imposed by the trial court. The intermediate

sanction facility discharged Young on May 24, 2013, for violating those

behavioral conditions by engaging in a physical altercation, disrespecting staff,

possessing contraband, and sleeping during group sessions.         Thereafter, the

State filed its petition to revoke Young’s community supervision, alleging in one

paragraph that he had violated the terms of his community supervision by being

unsuccessfully discharged from the intermediate sanction facility.         At the

conclusion of the revocation hearing, the trial court found that Young had violated

“the terms and conditions of [his] probation in paragraph one [of the State’s

petition].” The judgment revoking Young’s community supervision states,

            The Court FINDS Defendant has violated the conditions of
      community supervision as set out in the State’s ORIGINAL Motion to
      Revoke Community Supervision as attached:
            PARAGRAPH 1
            Accordingly, the Court ORDERS the previous orders in this
      cause suspending imposition of sentence of confinement and
      placing Defendant on community supervision REVOKED.

      Contrary to Young’s argument on appeal, the trial court’s written judgment

states the court’s finding that Young had violated the terms of his community

supervision alleged in the State’s petition as “PARAGRAPH 1.” That paragraph

alleged that Young had failed to complete his required time at the intermediate


                                        2
sanction facility. Thus, the trial court included a written finding in its judgment.

See, e.g., Pickett v. State, No. 10-12-00214-CR, 2013 WL 6923728, at *1 (Tex.

App.—Waco Dec. 27, 2013, no pet.) (holding judgment reciting that defendant

violated community supervision terms “as set out in the State’s amended motion

to adjudicate guilt” satisfied due process).

      Additionally, Young did not request written findings and conclusions from

the trial court. If, as in this case, an appellant fails to formally request the trial

court’s written findings of fact and conclusions of law, oral recitations are

sufficient to uphold a judgment revoking community supervision. King v. State,

649 S.W.2d 42, 46 (Tex. Crim. App. 1983).

      Young relies heavily on Gordon v. State, 4 S.W.3d 32 (Tex. App.—El Paso

1999, no pet.). In Gordon, the appellate court refused to uphold the trial court’s

probation revocation based on the appellant’s failure to pay supervision fees—a

ground for revocation alleged by the State and orally found by the trial court—

because the trial court did not include that finding in its written revocation order.

Id. at 38. But because the trial court in this case stated both orally and in writing

its finding that Young had violated the term of his community supervision alleged

as the sole ground in the State’s petition—paragraph one—and because Young

did not request more specific findings and conclusions, we do not find Gordon

persuasive here.

       We overrule Young’s sole point and affirm the trial court’s judgment.




                                          3
                                      /s/ Sue Walker
                                      SUE WALKER
                                      JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 18, 2014




                                4